DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				  Claims Cancellation
                            Applicant is requested to cancel the un-elected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (here in after Nishio)(US 2014/0177601) in view of Eriksson ( US 2020/0395995), and further in view of Nam et al. (here in after Nam)(US 2018/0278314), and further in view of Park et al. (here in after Park)(US 20170117997).

Regarding claim1, Nishio discloses a method for performing measurement, the method performed by a user equipment (UE) (abstract, par. 3; user equipment measures reception power) and comprising: 

performing measurement (fig.7, element 303, abstract, and par.70-73) based on the CSI-RS resource during measurement period (fig.7, element 303, abstract, and par.70-73).
	Nishio keeps silent about two measurements periods.
In a similar endeavor, Eriksson discloses (fig.1, and 5, abstract, par.75, claim 1; first, and second measurement periods).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the receiving Channel-State Information Reference Signal (CSI-RS) resource from a serving cell as taught buy Nishio with the multiple measurement periods  as taught buy Eriksson in order to estimate the channel quality more accurately.
	Nishio keeps silent about wherein the second measurement period is based on second value which is related to a number of receiving beams.
	In a similar endeavor, Nam discloses (par.162) that the measurement period is related to the number of receiving beams.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the receiving Channel-State Information Reference Signal (CSI-RS) resource from a serving cell as taught buy Nishio with the calculation of number beams as taught buy Nam in order to perform multiple measurement periods.
	Nishio keeps silent about measurement period is based on first value which is a positive integer.
Park discloses (par.17) that measured CSI in an N-th subframe, where N is a natural number. A natural number is a positive integer. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the receiving Channel-State Information Reference Signal (CSI-RS) resource from a serving cell as taught buy Nishio with the teachings Park of in order to measure CSI more accurately.

Regarding claim 4, Nishio, Erikson, Nam, and Park disclose everything as applied above (see claim 1); Nam further discloses receiving information that SSB is Quasi-Co-Located (QCL) with the CSI-RS resource from the serving cell (abstract, par.5-7).

Regarding claim 7, Nishio, Erikson, Nam, and Park disclose everything as applied above (see claim 1); Nam further discloses transmitting information about the number of reception beams to the serving cell (par.162).

Regarding claim14, Nishio discloses a wireless communication device configured to perform measurement, the wireless communication device comprising (abstract, par. 3; user equipment measures reception power): at least one transceiver (fig.7, elements 301, and 304, par. 73, and 75); at least one processor (par.5) ; and at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations  comprising (par.10);
receiving, via the at least one transceiver, Channel-State Information Reference Signal (CSI-RS) resource from a serving cell (par.5); and

	Nishio keeps silent about two measurements periods.
In a similar endeavor, Eriksson discloses (fig.1, and 5, abstract, par.75, claim 1; first, and second measurement periods).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the receiving Channel-State Information Reference Signal (CSI-RS) resource from a serving cell as taught buy Nishio with the multiple measurement periods  as taught buy Eriksson in order to estimate the channel quality more accurately.
	Nishio keeps silent about wherein the second measurement period is based on second value which is related to a number of receiving beams.
	In a similar endeavor, Nam discloses (par.162) that the measurement period is related to the number of receiving beams.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the receiving Channel-State Information Reference Signal (CSI-RS) resource from a serving cell as taught buy Nishio with the calculation of number beams as taught buy Nam in order to perform multiple measurement periods.
	Nishio keeps silent about measurement period is based on first value which is a positive integer.
	In a similar endeavor, Park discloses (par.17) that measured CSI in an N-th sub frame, where N is a natural number. A natural number is a positive integer. 
.


Allowable Subject Matter
Claims 2-3, 5-6, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644